 In the Matterof BEBRY BEDDING CORPORATIONandFEDERAL LABORUNION No. 21863,A. F. OF L.Case No. R-2096.-Decided September 20, 1940Jurisdiction:bedding manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; strike for recognition ; employees,including the strikers who have not resigned from the Company's employ,on pay roll preceding strike eligible to vote ; election necessary.Unit Appropriate for Collective Bargaining:production employees, includingworking foremen, but excluding clerical employees and officers of the Com-pany; agreement as to.Mr. John T. Kreeger,of New York City, for the Company-.Mr. John Makowski,of New York City, for Local 21863.Mr. Thomas Powers,of New York City, for the A. F. of L.Mr. Alex SirotaandMr. Harry Weirnstock, by Mr. H. D. Margulies,of New York City, for Local 140.Miss Mary Metlay,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 14, 1940, Federal Labor Union No. 21863, affiliatedwith the American Federation of Labor, herein called Local 21863,filed with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce hadarisenconcerning the representation of employees of Bebry BeddingCorporation, New York City, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 27, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations'Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.27 N. L R B, No 77335 .336DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 29, 1940, the Regional Director issued a notice of hear-ing, copies of which were served upon the Company, Local 21863,and Bedding Furniture Local 140 of the United Furniture Workers.ofAmerica, affiliated with the Congress of Industrial Organizations,herein called Local 140, a labor organization named in the petitionas claiming to represent employees of the Company.Pursuant to notice, a hearing was held on September 3, 1940, atNew York City, before Millard L. Midonick, the Trial Examinerduly designated by the Board.The Company was represented by.counsel,Local 21863 by its secretary-treasurer, the American Fed-eration of Labor by a general representative, and Local 140 by its-businessmanager.'All participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.wring the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of 'evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYBebry Bedding Corporation is a New York corporation with its.office and principal place of business in New York City. It is engagedin the manufacture, sale, and distribution of sofa beds, chair beds, bed-.ding, and related products.The principal raw materials used by the,Company are steel, lumber, cotton felt,.and textiles.The Companyexpends annually about $140,000 for the purchase of such materials,approximately 50 per cent of which are shipped to it from pointsoutside the State of New York. It manufactures annually productsamounting in value to $240,000, 15 per cent of which are shippedto points outside the State of New York. It employs approximately26 production employees. It concedes that its business is conductedin interstate commerce.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 21863 is a labor organization affiliated-with the American Federation of Labor: It admits to membershipall -production employees of the-Company.I An associate of counsel for Local 140 appeared at the hearing solely for the purpose of-moving for an adjournment.The Trial Examiner denied this motion 'BFDBRY BE'DDYINGCORPORATION337Bedding Local 140 of the United Furniture Workers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations.It admits to membership all production employeesengaged in the bedding industry.III.THE QUESTION CONCERNING REPRESENTATIONOn July 10, 1939, subsequent to certification by the New YorkState Labor Relations Board of Local 140 as the exclusive bargain-ing representative of the Company's production employees, the Com-pany entered into a closed-shop contract with Local 140.The con-tract expired August 15, 1940.2On or about August 1 and 11, 1940,Local 140,requested the Company to enter into negotiations for arenewal of the contract.The Company failed to respond to theserequests.On August 13, 1940, Local 21863 informed the Companythat it represented a majority of the Company's employees and re-quested the Colripany to bargain with it.The Company refused to-bargain prior to certification by the Board of the exclusive bargain-ing representative of its employees in an appropriate unit.OnAugust 16, 1940, Local 140 called a strike and nine of the Company's-employees struck.At the date of the hearing the strike was stillin effect.Both Local 21863 and Local 140 submitted to the RegionalDirector evidence indicating that they represented a substantial "number of the Company's production employees.3We find that a question has arisen concerning the representation,of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, ocurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to. lead to labor disputes burdening and obstructing com-merce' and the free flow of commerce.2 It contained a provision for submission of a written demand for a renewal of, thecontract 30 days prior to its expirationSThe Regional Director reported that Local 21863 submitted 17 applications for member-ship'm Local 21863 dated August 12, 1940.All the names appearing on the applicationappeared on the Company's pay roll of August 14, 1940Local 140 submitted 26 cardsapplying for membershipin Local 140and authoiizingLocal 140to represent the signersfor the purposes of collective bargaining, dated from March 1937 td September 1939All'signatures appearing on the cards are those of persons whose names are on the Company'spay roll of August 14, 1940 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe parties agreed at- the hearing that all production employeesof the Company including. working foremen, but excluding clericalemployees and officers of the Company, constitute a unit appropriatefor the purposes of collective bargaining.We find that all production employees of the Company, includingworking foremen but excluding clerical employees and officers of theCompany, constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by secret ballot.The Company" has employed five employees to replace the strikers.Local 21863 requested that employees employed by the Company sub-sequent to August 15, 1940, should not be eligible to participate inhe election. -Neither the, Company nor Local 140 opposed this re-quest. ,_-the appropriate. unit,- who were employed by the Company duringthe pay-roll period immediately, preceding August 15, 1940,4 including!employees who did 'not work during such pay-roll, period, becausethey were ill or on vacation, and employees. who. were then or havesince been temporarily laid off, but excluding those who have sincequit, or been discharged for cause, shall be eligible to participate inthe election."- 1-Upon, the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following,:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning-the repre-sentation of employees of Bebry Bedding Corporation, New YorkCity, within the meaning of Section 9 (c) and Section- 2 (6) and(7), of the Act. '2.All production employees of the Company, including workingforemen but excluding clerical employees and officers of the Com-pany, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (c) of the Act.* Including the strikers who have not resigned from the Company's employ.I BEBRY BEDDING CORPORATIONDIRECTION OF ELECTION339By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela=tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Bebry Bedding Corporation, New York City, an election bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of- Election,under the direction and, supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production employees of Bebry BeddingCorporation, New York City, including working foremen but exclud-ing clerical employees and officers of the Company, who were em-ployed during the -pay-roll period immediately preceding- August15, 1940, including employees who did not work during such pay-rollperiod because they were ill or, on vacation, and employees who werethen or shall have since, been temporarily laid off, but excludingemployees who have since quit or been, discharged for cause, to deter-mine whether they desire to be ,represented by Federal Labor UnionNo. 218631' affiliated with the American, Federation of Labor, or byBedding-Furniture Local 140 of the United Furniture Workers offor,the purposes of collective bargaining- or by neither.[SAME TrrLE]CERTIFICATION OF REPRESENTATIVESOctober 17, 1941)On September 20, 1940, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled proceed-ings.Pursuant to the Direction of Election, an election by secretballotwas conducted on October 2, 1940, under the direction andsupervision of the Regional Director for the Second Region (NewYork City).On October 4, 1940, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an election report.No objection to the conduct of 340DECISIONS OF-NATIONAL LABOR RELATIONS BOARDthe ballot or the election report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote--------------------------------27Total number of ballots cast--------------------------------24Total number of valid ballots-------------------------------24Total number of votes in favor of Bedding Furniture Local 140of the United Furniture Workers of America, C. I. 0 --------0Total number of votes in favor of Federal Labor Union No.21863, A. F. of L.---------------------------------17Total number of votes in favor of neither union--------------6Total number of blank ballots------------------------------0Total number of void ballots-------------------------------0Total number of challenged ballots------------------------1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules acid Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Federal Labor Union No. 21863, A. F.of L., has been designated and selected by a majority of the produc-tion employees of Bebry Bedding Corporation, New York City, in-eluding working foremen, but excluding clerical employees and offi-cers of Bebry Bedding Corporation, as their representative for thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a) of the National Labor Relations Act, Federal LaborUnion No. 21863, A. F. of L., is the exclusive representative of allsuch employees for, the purposes, of collective bargaining in respectto rates of pay, wages, -liours of employment, and other conditionsof employment.27 N.-L R. B., No. 77a.